UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT VALENTINE,

                    Plaintiff,              19-cv-3274 (JGK)

          - against -                       ORDER

HEIDENBERG PROPERTIES, INC., ET AL.,

                    Defendants.


JOHN G. KOELTL, District Judge:

     Defense counsel should indicate to the Court, by November

25, 2019, who they are representing and whether all appearing

defendants are represented.



SO ORDERED.


Dated:    New York, New York
          November 13, 2019

                                   United States District Judge




                                  USDC SD1"\Y
                                  DOCW.lfENT
                                  ELECTRONJCALL y FILED
                                  DOC#
                                            ....__j[,-Jtl--;ff--
                                  DA TE FILED:
                                                  -~-------
